NO. 12-13-00064-CR

                           IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

MILTON JASON COKER,                                 §           APPEAL FROM THE 124TH
APPELLANT

V.                                                  §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                            §           GREGG COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
          This appeal is being dismissed for want of jurisdiction.          Appellant was convicted of
possession of a controlled substance following a guilty plea. Thereafter, Appellant filed a notice of
appeal.
          To be sufficient to invoke the appellate court’s full jurisdiction, the notice of appeal filed by
an appellant in a criminal case must bear the trial court’s certification of the appellant’s right to appeal
under Texas Rule of Appellate Procedure 25.2(a)(2). TEX. R. APP. P. 25.2(d). The certification
should be part of the record when notice is filed, but may be added by timely amendment or
supplementation. Id. Appellant’s notice of appeal does not include the required certification.
          On April 15, 2013, this court notified Appellant through his counsel, pursuant to Texas Rules
of Appellate Procedure 25.2 and 37.1, that the notice of appeal does not include the trial court
certification. The notice also informed Appellant that the appeal would be dismissed unless, on or
before April 30, 2013, the clerk’s record was amended to include the required certification.
          The deadline for responding to this court’s notice has expired, and the clerk’s record has not
been amended to show Appellant’s right to appeal. Therefore, the appeal is dismissed for want of
jurisdiction. See TEX. R. APP. P. 25.2(d).
Opinion delivered May 15, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (DO NOT PUBLISH)
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                             MAY 15, 2013


                                         NO. 12-13-00064-CR


                                     MILTON JASON COKER,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee

                            Appeal from the 124th Judicial District Court
                            of Gregg County, Texas. (Tr.Ct.No. 34543-B)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.